UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1321


EDUARDO EDWIN CERVANTES,

                    Petitioner,

             v.

MERRICK B. GARLAND, U.S. Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 9, 2021                                       Decided: March 15, 2022


Before DIAZ and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert J. Harris, Woodbridge, Virginia, for Petitioner. Brian M. Boynton, Acting Assistant
Attorney General, Linda S. Wernery, Assistant Director, Taryn L. Arbeiter, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eduardo Edwin Cervantes, a native and citizen of El Salvador, petitions for review

of an order of the Board of Immigration Appeals (Board) adopting and affirming the

immigration judge’s (IJ) decision denying Cervantes’ applications for asylum, withholding

of removal, and protection under the Convention Against Torture (CAT). ∗              After

thoroughly reviewing the record, we are satisfied that the evidence does not compel a ruling

contrary to any of the administrative factual findings, 8 U.S.C. § 1252(b)(4)(B), and that

substantial evidence supports the denial of relief, see INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992). We agree with the IJ’s determination that Cervantes’ proposed particular

social groups are not cognizable. We further conclude that substantial evidence supports

the IJ’s finding that Cervantes did not establish a clear probability of persecution on

account of an imputed political opinion. Lastly, we conclude that substantial evidence

supports the finding that Cervantes did not demonstrate for protection under the CAT that

he was more likely than not to be tortured with the consent or acquiescence of the

Salvadoran government. Accordingly, we deny the petition for review. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




       ∗
           Cervantes does not challenge the denial of asylum.

                                              2